CASANUEVA, Acting Chief Judge.
David Barnett filed a motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). In his form motion, Barnett argued that he was entitled to additional jail credit in this case. We affirm the trial court’s order denying relief without prejudice to any right Barnett might have to file a facially sufficient motion to correct illegal sentence that argues sufficient facts indicating that the jail credit error in this case is reviewable from the face of the record. See State v. Mancino, 714 So.2d 429 (Fla.1998).
Affirmed.
STRINGER and DAVIS, JJ., Concur.